UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                            No. 16-6344


GREGORY VINCENT SMITH,

                      Plaintiff – Appellant,

          v.

CHRISTOPHER PHILLIPS; CPL T WILSON, Tick; PEGGY E. SPIVEY;
CRYSTAL HODGE; JIM MATTHEWS,

                      Defendants - Appellees.



Appeal from the United States District Court for the District of
South Carolina, at Aiken.    R. Bryan Harwell, District Judge.
(1:14-cv-03161-RBH)


Submitted:   May 26, 2016                      Decided:   June 1, 2016


Before TRAXLER, Chief Judge, and NIEMEYER and FLOYD, Circuit
Judges.


Affirmed by unpublished per curiam opinion.


Gregory Vincent Smith, Appellant Pro Se. H. Thomas Morgan, Jr.,
Larry Shawn Sullivan, DUBOSE-ROBINSON, P.C., Camden, South
Carolina, for Appellees.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

     Gregory Vincent Smith appeals the district court’s orders

accepting the recommendation of the magistrate judge and denying

relief   on    his   42    U.S.C.    § 1983       (2012)     complaint    and   denying

reconsideration.           We    have     reviewed     the    record     and    find   no

reversible error.          Accordingly, we affirm for the reasons stated

by the district court.            Smith v. Phillips, No. 1:14-cv-03161-RBH

(D.S.C. Feb. 2 & Mar. 3, 2016).                   We also deny Smith’s motion to

assign   counsel.         We     dispense    with    oral     argument    because      the

facts    and   legal      contentions       are    adequately    presented       in    the

materials      before     this    court     and    argument     would    not    aid    the

decisional process.



                                                                                AFFIRMED




                                             2